Case 1:09-cr-00466-BMC-RLM Document 505 Filed 12/13/18 Page 1 of 4 PageID #: 6470
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  GMP:ANL/BCR                                        271 Cadman Plaza East
  F. #2009R01065                                     Brooklyn, New York 11201


                                                     December 13, 2018

  By Hand and ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:     United States v. Joaquin Archivaldo Guzman Loera
                        Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

                 The government respectfully submits this opposition to the defendant’s motion
  to reconsider the Court’s order granting the government’s motion in limine to preclude cross-
  examination of                                                       See Dkt. No. 496 (“Def.
  Br.”). The defendant’s analysis is unavailing, and does not reach the high bar for
  reconsideration of the Court’s previous ruling.

                A. Background

                The government moved to preclude cross-examination of
                                                                  in his own case. See Dkt.
  No. 460 at 10-14. As the government explained in that motion,                had, through
  counsel, argued that

                                    See id. at 12. The                              rejected the
  legal argument, finding that based on the lack of evidence put forth by               through
  his attorneys, there were “no material issues in dispute” as to                      See Dkt.
  No. 484 at 8. With the court having rejected the legal theory that he advanced,
  pleaded guilty to the charges against him. See United States v.                     Case No.
                                                            .

                 The defendant opposed the government’s motion, asserting that because the
  court rejected                 ’s legal argument,                 must have been “lying” to
  the court in advancing the defense. See Dkt. No. 477 at 3. As the government pointed out in
Case 1:09-cr-00466-BMC-RLM Document 505 Filed 12/13/18 Page 2 of 4 PageID #: 6471



  its reply, however,                   did not sign any affidavits, give testimony, or otherwise
  subscribe to factual assertions regarding the legal defense. See Dkt. No. 484 at 7-8. There is
  therefore no basis to cross-examine him as to the alleged inconsistency. See id. at 8-9.

                 The Court granted the government’s motion. As the Court explained, “the fact
  that another court rejected this witness’s legal argument does not mean it concluded that the
  witness was lying.” Dkt. No. 486 at 7. Because
  would not therefore be “probative of the witness’s credibility or bias,” the Court concluded
  that the defense had not advanced a basis for examining                   about it. See id.

                Now, the defendant moves for reconsideration of the Court’s order. Apart from
  a few general citations about the Confrontation Clause and the general admissibility of
  testimony relating to a witness’s credibility, the defendant offers no new legal authority not
  previously contained in the prior briefing. The defendant does offer for the first time direct
  quotations from the Proffer of Facts from                   ’s plea agreement, but the alleged
  inconsistency between that proffer and                   ’s unsuccessful legal arguments does
  not have the import that the defendant alleges.

                B. Analysis

                 First, as an initial matter, the Statement of Facts offered by the defendant in
  support of the alleged inconsistency between                    ’s plea and his public authority
  defense arises from charges brought against                    in                            See
  Def. Br. Exh. 1 at 1; see also United States v.
                                                      But                  did not argue
                     in relation to the         Case. His counsel only advanced that defense in
  relation to the charges brought against him in                                       (the
  Case” or the          Charges”). Although the defendant may argue that the              Case and
  the        Case involve overlapping conspiracies, the Proffer of Facts in relation to the
  Case was not made in connection with the             Case in which
                              1
                            .

                Second, even assuming that the Proffer of Facts in the            Case is relevant
  to the defenses asserted by                    in the       Case,                     signed the
          Proffer of Facts after the                               rejected his
            By that time, it was wholly accurate for                   to assert that the offenses
  to which he was pleading guilty were
  See Def. Br. Exh. 1 ¶ 8. 2 Even if the legal arguments in the        Case could be considered

                1
                                   did not argue                             in the        Case.
                2




                                                 2
Case 1:09-cr-00466-BMC-RLM Document 505 Filed 12/13/18 Page 3 of 4 PageID #: 6472



  statements attributed to                       there is no inconsistency. The legal pleading
  advancing                              amounts to an assertion that the facts proffered in the
  pleading comprise a legally cognizable defense.                        later plea, in turn, is not a
  statement about the underlying facts themselves, but an acknowledgement that
                    does not apply in the wake of the                                    rejection of
  the legal argument. Nowhere in the plea does                       repudiate any prior statement
  or change his view of the underlying facts, as opposed to the legal consequences of those facts. 3

                 Third, the defendant’s argument that entry of a guilty plea after an unsuccessful
  threshold legal argument means that the legal argument was a “lie” risks chilling zealous
  advocacy. Any criminal defendant is entitled to advance legal defenses such as
                                                                                       It would be
  perverse if a court’s rejection of such defenses on purely legal grounds could then be used
  against the defendant as substantive evidence of untruthfulness – particularly where, as here,
  the assertion of the legal defense did not rely on any affidavit or testimony by the defendant.

                 Fourth, the defendant has not addressed what the government pointed out in its
  reply in support of its previous motion: that there is no evidentiary basis for admission of the
                              Rule 613(b) only applies to statements made by the witness (and
                    did not sign an affidavit or give testimony in relation to
           , and Rule 801(d)(2)(D) permits introduction of a statement of an agent only against a
  party. See Dkt. No. 484 at 8-9.

                Finally, the defendant’s motion for reconsideration effectively concedes that
  what the defendant envisions is a mini-trial on this collateral issue. As the defendant explains,
  if                   testifies that he
            “the government can put forth its own witnesses to rebut that testimony.” Def. Br.
  at 3. The Court should use its discretion to preclude such cross-examination, which would
  only waste time, risk unfair prejudice, and confuse the issues where the defendant himself has
  not                                    . See Fed. R. Evid. 611.

                Ultimately, the defendant’s motion does not meet the high bar for
  reconsideration in this court and this circuit, under which the standard for reconsideration is




                 3
                  Because there is no actual inconsistency, the only plausible rationale for the
  defendant’s attempt to introduce                                                            is to
  imply                            to the jury in this case, effectively seeking to put before the
  jury a purely legal defense which, as the Court has recognized, the defendant did not raise to
  the Court. See Dkt. No. 486 at 6 n.2;

                                                   3
Case 1:09-cr-00466-BMC-RLM Document 505 Filed 12/13/18 Page 4 of 4 PageID #: 6473



  “strict” and should be granted “only if the moving party can point to controlling decisions or
  data that the court overlooked” in its original decision. Fan v. United States, 710 Fed. Appx.
  23, 24 (2d Cir. 2018) (citing Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)
  (internal citation and quotation marks omitted). “Reconsideration is not intended for the court
  to reexamine a decision or the party to reframe a failed motion.” Id.

                For the reasons set forth above and in the government’s prior briefing, the Court
  was correct to preclude
                                           The defendant’s motion should be denied.


                                                     Respectfully submitted,


                                                     RICHARD P. DONOGHUE
                                                     UNITED STATES ATTORNEY
                                                     Eastern District of New York
                                                     271 Cadman Plaza East
                                                     Brooklyn, New York 11201

                                                     ARTHUR G. WYATT, CHIEF
                                                     Narcotic and Dangerous Drug Section
                                                     Criminal Division,
                                                     U.S. Department of Justice

                                                     OF COUNSEL:

                                                     ARIANA FAJARDO ORSHAN
                                                     UNITED STATES ATTORNEY
                                                     Southern District of Florida
                                      .

  cc:    Clerk of the Court (BMC) (by ECF)




                                                4
